DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's response filed 28 June 2022 has been considered and entered. Accordingly, claims 1, 3-8, 10-15, and 17-21 are pending in this application. Claims 1, 8, 15, and 17-21 have been amended; claims 2, 9, and 16 are cancelled; and claims 3-7 and 10-14 are original.

Claim Rejections - 35 USC § 101
Because of the amendment to the claims 15, 17-21, examiner withdraws the 101 rejection since applicant amended the claims to include a machine-storage medium being a non-transitory machine-storage medium.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vipul et al. (US 9,223,822 B1), hereinafter Vipul, in view of Karl et al. (US 2021/0089550 A1), hereinafter Karl.
As to claim 1, Vipul discloses a method comprising: providing a primary table storing a set of data (Fig. 6, Col. 2 line 63-66, performing one or more operations to a second set of one or more data elements, i.e. a set of data, stored in a first table, i.e. a primary table, of a database in accordance with a second data model. Fig. 6 table 510 indicates the primary table.); 
executing modifications to the primary table (Col. 2 line 66-67, “each of said one or more operations being an operation to modify an existing data element of the first table”. Fig.6, Col. 16 line 5-8, The delta table 530 may include a row or entry for each database operation performed to the table 510, i.e. primary table, causing a previously set database trigger to fire, where performing operation to the table 510 indicates executing modifications to the primary table.); 
generating a system table storing delta information related to the modifications to the primary table (Fig. 6, Col. 3 line 1-3, add a row to said first table or delete a row from said first table; recording in a delta table information, i.e. storing delta information, regarding said one or more operations, where delta table indicates a system table. Col. 7 line 38-41, Such modifications, which may include, for example, operations to add, delete and/or change an existing data element, are tracked in another table, referred to as the delta table, i.e. the system table. Col. 16 line 24-30, “An action type of add or new means the corresponding row of the delta table 530 corresponds to a database operation which added a new row of the database table 510. An action type of change means the corresponding row of the delta table 530 corresponds to a database operation which changed or modified an existing row of the database table 510.”, where the delta table such as the system table stores delta table information related to the modifications to the first table such as the primary table.); and 
based on the system table and the primary table, generating change data capture information including a virtual table with one or more pointers to the table (Col. 2 line 20-25, “The virtual table may include a row describing each object in said first table and each object in said delta table, each row in said virtual table having a unique value of a primary key identifying a different object of the second data model, said primary key being a primary key of said first table and said delta table.”. Col. 3 line 3-6, executing a query that uses said delta table, i.e. system table, and said first table, primary table, to generate a virtual table including information regarding said one or more operations, i.e. change data capture information, performed to said first table, where the virtual table is generated based on the first table and the delta table. Col. 9 line 10-19, “a view or virtual table may include an object which is the result of combining rows of multiple database tables. In one aspect, a view is a logical entity generated as a result of executing a query. The resulting logical entity of the query execution may include pointers or identifiers of corresponding data elements of database tables as included in the virtual table or view. Thus, the view is not a copy of the data as in database tables. Rather, the view may include references or pointer to the data as included in other database tables”, where a view represents also as virtual table. Thus, the virtual table includes one or more pointers to the other database tables.).  
Vipul does not explicitly disclose a virtual table with one or more pointers to the system table and one or more pointers to the primary table.
However, in the same filed of endeavor, Karl discloses a virtual table with one or more pointers to the system table and one or more pointers to the primary table (Para. 37, “where a virtual table can be represented by a database schema object (e.g., an entry in a data dictionary) which includes a logical pointer to a table (e.g., containing the actual data associated with the table schema) that should be used with the table definition/schema object”. Para. 39, “once a request to update a remote (or federated) table to a replica table is received, it can take time for the replica table to become available (e.g., for the data to be transferred from the remote system and stored in the replica table)”, where replica table indicates the system table since it stores update information of the remote table such as the primary table. Fig. 2, Para. 54, Virtual table schemas 160 can be associated with a table pointer 162 and optionally with status information 164. The table pointer 162 can be a logical pointer used to identify what table should be accessed for data of the corresponding virtual table schema 160. For example, depending on the state of the table pointer 162, the table pointer can point to the remote table 144, i.e. primary table, of a remote database system 112 or a replica table 166 (which can be generated from the remote table 144), i.e. system table, located in a data store 168 of the central computing system 110. Therefore, a virtual table includes one or more pointers to the system table and one or more pointers to the primary table.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vipul by using Vipul virtual table pointers in the environment of Karl to identify the remote table such as the primary table and the replica table such as the system table as described by Karl (Para. 54). Thus, as combined, rendering obvious “based on the system table and the primary table, generating change data capture information including a virtual table with one or more pointers to the system table and one or more pointers to the primary table” as claimed. One of the ordinary skills in the art would have motivated to make this modification to identify the required table as similarly described in Vipul (Col. 9 line 10-19) which helps to execute query operation efficiently and reduce cost as suggested by Karl (Para. 44; 45; 54).


As to claim 8, Vipul discloses a system comprising: at least one hardware processor; and at least one memory storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising (Col. 22 line 40-51): 
providing a primary table storing a set of data (Fig. 6, Col. 2 line 63-66, performing one or more operations to a second set of one or more data elements, i.e. a set of data, stored in a first table, i.e. a primary table, of a database in accordance with a second data model. Fig. 6 table 510 indicates the primary table.); 
executing modifications to the primary table (Col. 2 line 66-67, “each of said one or more operations being an operation to modify an existing data element of the first table”. Fig.6, Col. 16 line 5-8, The delta table 530 may include a row or entry for each database operation performed to the table 510, i.e. primary table, causing a previously set database trigger to fire, where performing operation to the table 510 indicates executing modifications to the primary table.); 
generating a system table storing delta information related to the modifications to the primary table (Fig. 6, Col. 3 line 1-3, add a row to said first table or delete a row from said first table; recording in a delta table information, i.e. storing delta information, regarding said one or more operations, where delta table indicates a system table. Col. 7 line 38-41, Such modifications, which may include, for example, operations to add, delete and/or change an existing data element, are tracked in another table, referred to as the delta table, i.e. the system table. Col. 16 line 24-30, “An action type of add or new means the corresponding row of the delta table 530 corresponds to a database operation which added a new row of the database table 510. An action type of change means the corresponding row of the delta table 530 corresponds to a database operation which changed or modified an existing row of the database table 510.”, where the delta table such as the system table stores delta table information related to the modifications to the first table such as the primary table.); and 
based on the system table and the primary table, generating change data capture information including a virtual table with one or more pointers to the table (Col. 2 line 20-25, “The virtual table may include a row describing each object in said first table and each object in said delta table, each row in said virtual table having a unique value of a primary key identifying a different object of the second data model, said primary key being a primary key of said first table and said delta table.”. Col. 3 line 3-6, executing a query that uses said delta table, i.e. system table, and said first table, primary table, to generate a virtual table including information regarding said one or more operations, i.e. change data capture information, performed to said first table, where the virtual table is generated based on the first table and the delta table. Col. 9 line 10-19, “a view or virtual table may include an object which is the result of combining rows of multiple database tables. In one aspect, a view is a logical entity generated as a result of executing a query. The resulting logical entity of the query execution may include pointers or identifiers of corresponding data elements of database tables as included in the virtual table or view. Thus, the view is not a copy of the data as in database tables. Rather, the view may include references or pointer to the data as included in other database tables”, where a view represents also as virtual table. Thus, the virtual table includes one or more pointers to the other database tables.).  
Vipul does not explicitly disclose a virtual table with one or more pointers to the system table and one or more pointers to the primary table.
However, in the same filed of endeavor, Karl discloses a virtual table with one or more pointers to the system table and one or more pointers to the primary table (Para. 37, “where a virtual table can be represented by a database schema object (e.g., an entry in a data dictionary) which includes a logical pointer to a table (e.g., containing the actual data associated with the table schema) that should be used with the table definition/schema object”. Para. 39, “once a request to update a remote (or federated) table to a replica table is received, it can take time for the replica table to become available (e.g., for the data to be transferred from the remote system and stored in the replica table)”, where replica table indicates the system table since it stores update information of the remote table such as the primary table. Fig. 2, Para. 54, Virtual table schemas 160 can be associated with a table pointer 162 and optionally with status information 164. The table pointer 162 can be a logical pointer used to identify what table should be accessed for data of the corresponding virtual table schema 160. For example, depending on the state of the table pointer 162, the table pointer can point to the remote table 144, i.e. primary table, of a remote database system 112 or a replica table 166 (which can be generated from the remote table 144), i.e. system table, located in a data store 168 of the central computing system 110. Therefore, a virtual table includes one or more pointers to the system table and one or more pointers to the primary table.).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vipul by using Vipul virtual table pointers in the environment of Karl to identify the remote table such as the primary table and the replica table such as the system table as described by Karl (Para. 54). Thus, as combined, rendering obvious “based on the system table and the primary table, generating change data capture information including a virtual table with one or more pointers to the system table and one or more pointers to the primary table” as claimed. One of the ordinary skills in the art would have motivated to make this modification to identify the required table as similarly described in Vipul (Col. 9 line 10-19) which helps to execute query operation efficiently and reduce cost as suggested by Karl (Para. 44; 45; 54).


As to claim 15, Vipul discloses a non-transitory machine-storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations comprising (Col. 22 line 40-51): 
providing a primary table storing a set of data (Fig. 6, Col. 2 line 63-66, performing one or more operations to a second set of one or more data elements, i.e. a set of data, stored in a first table, i.e. a primary table, of a database in accordance with a second data model. Fig. 6 table 510 indicates the primary table.); 
executing modifications to the primary table (Col. 2 line 66-67, “each of said one or more operations being an operation to modify an existing data element of the first table”. Fig.6, Col. 16 line 5-8, The delta table 530 may include a row or entry for each database operation performed to the table 510, i.e. primary table, causing a previously set database trigger to fire, where performing operation to the table 510 indicates executing modifications to the primary table.); 
generating a system table storing delta information related to the modifications to the primary table (Fig. 6, Col. 3 line 1-3, add a row to said first table or delete a row from said first table; recording in a delta table information, i.e. storing delta information, regarding said one or more operations, where delta table indicates a system table. Col. 7 line 38-41, Such modifications, which may include, for example, operations to add, delete and/or change an existing data element, are tracked in another table, referred to as the delta table, i.e. the system table. Col. 16 line 24-30, “An action type of add or new means the corresponding row of the delta table 530 corresponds to a database operation which added a new row of the database table 510. An action type of change means the corresponding row of the delta table 530 corresponds to a database operation which changed or modified an existing row of the database table 510.”, where the delta table such as the system table stores delta table information related to the modifications to the first table such as the primary table.); and 
based on the system table and the primary table, generating change data capture information including a virtual table with one or more pointers to the table (Col. 2 line 20-25, “The virtual table may include a row describing each object in said first table and each object in said delta table, each row in said virtual table having a unique value of a primary key identifying a different object of the second data model, said primary key being a primary key of said first table and said delta table.”. Col. 3 line 3-6, executing a query that uses said delta table, i.e. system table, and said first table, primary table, to generate a virtual table including information regarding said one or more operations, i.e. change data capture information, performed to said first table, where the virtual table is generated based on the first table and the delta table. Col. 9 line 10-19, “a view or virtual table may include an object which is the result of combining rows of multiple database tables. In one aspect, a view is a logical entity generated as a result of executing a query. The resulting logical entity of the query execution may include pointers or identifiers of corresponding data elements of database tables as included in the virtual table or view. Thus, the view is not a copy of the data as in database tables. Rather, the view may include references or pointer to the data as included in other database tables”, where a view represents also as virtual table. Thus, the virtual table includes one or more pointers to the other database tables.).  

Vipul does not explicitly disclose a virtual table with one or more pointers to the system table and one or more pointers to the primary table.
However, in the same filed of endeavor, Karl discloses a virtual table with one or more pointers to the system table and one or more pointers to the primary table (Para. 37, “where a virtual table can be represented by a database schema object (e.g., an entry in a data dictionary) which includes a logical pointer to a table (e.g., containing the actual data associated with the table schema) that should be used with the table definition/schema object”. Para. 39, “once a request to update a remote (or federated) table to a replica table is received, it can take time for the replica table to become available (e.g., for the data to be transferred from the remote system and stored in the replica table)”, where replica table indicates the system table since it stores update information of the remote table such as the primary table. Fig. 2, Para. 54, Virtual table schemas 160 can be associated with a table pointer 162 and optionally with status information 164. The table pointer 162 can be a logical pointer used to identify what table should be accessed for data of the corresponding virtual table schema 160. For example, depending on the state of the table pointer 162, the table pointer can point to the remote table 144, i.e. primary table, of a remote database system 112 or a replica table 166 (which can be generated from the remote table 144), i.e. system table, located in a data store 168 of the central computing system 110. Therefore, a virtual table includes one or more pointers to the system table and one or more pointers to the primary table.).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vipul by using Vipul virtual table pointers in the environment of Karl to identify the remote table such as the primary table and the replica table such as the system table as described by Karl (Para. 54). Thus, as combined, rendering obvious “based on the system table and the primary table, generating change data capture information including a virtual table with one or more pointers to the system table and one or more pointers to the primary table” as claimed. One of the ordinary skills in the art would have motivated to make this modification to identify the required table as similarly described in Vipul (Col. 9 line 10-19) which helps to execute query operation efficiently and reduce cost as suggested by Karl (Para. 44; 45; 54).












6.	Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vipul and Karl as applied above and in view of Kapoor et al. (Previously applied) (US 9,886,490 B1), hereinafter Kapoor.
As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 1, 8, and 15 above. Combination of Vipul and Karl do not explicitly disclose further comprising: defining a retention boundary for the set of data stored in the primary table; deleting data past the retention boundary in the primary table; wherein the system table stores delta information related to modifications executed past the retention boundary.
However, Kapoor discloses further comprising: defining a retention boundary for the set of data stored in the primary table (Col. 3 line 50-56, “data may be extracted from a data source based on particular time intervals; a first request for records sent from CDC application 110 to a data source may retrieve all records modified between t1 and t2, the next request may retrieve all records modified between t2 and t3, the next request may retrieve all records modified between t3 and t4, and so on”. Thus, the time interval between t1 and t2 represents a retention boundary for the set of data stored in the primary table.); deleting data past the retention boundary in the primary table (Fig. 5, Col. 5 line 63-67, “server 122 may perform a periodic scheduled compaction process to compact backward delta data sets and/or forward delta data sets to reclaim storage while ensuring the minimal coverage required by the policy”. Col. 6 line 29-38, “By relying upon the maintenance policy to determine when to (a) combine forward or backward delta data sets or (b) deleting one or more forward or backward delta data sets, the maintenance policy may specify the granularity of restore points available, as restore points are only available to a particular level of granularity for which delta data sets are available. The policy may additionally specify the moving of delta sets getting deleted or compacted to cheaper storage so that they are not completely lost, just removed from the more expensive primary storage.”. Col. 7 line 1-4, “all backward delta data sets associated with a point in time before a certain date are dropped.”. Thus, the change data including records from the source table such as the primary table are being deleted when retention boundary is exceeded.); wherein the system table stores delta information related to modifications executed past the retention boundary (Fig. 2, Col. 4 line 43-54, “data server 122 analyzes the data stored in data repository 126 by CDC application 110 for purposes of generating a backward delta data set. A backward delta data set is a mechanism of an embodiment which enables common extract store 120 to store data that changes over time compactly while still supporting queries against data snapshot at any point in time. A backward delta data set identifies what additions, deletions, and modifications need to be made to data stored in data repository 126 to cause a current version of the data repository 126 to return to a most recent version of data repository 126.”. Thus, the data repository includes table which indicates system table stores delta information related to modifications executed past the retention boundary.). 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kapoor into the combined method of Vipul and Karl by defining the retention boundary in the primary table of Vipul such as the time interval between different points in time as suggested by Kapoor (Col. 3 line 50-56). One of the ordinary skills in the art would have motivated to make this modification in order to manage storage cost over time as suggested by Kapoor (Col. 5 line 53-60).

As to claims 5, 12, and 19, the claims are rejected for the same reasons as claims 1, 8, and 15 above. Combination of Vipul and Karl do not explicitly disclose further comprising: in response to a request, deleting identified information from the primary table and deleting identified information from the system table.
However, Kapoor discloses further comprising: in response to a request, deleting identified information from the primary table and deleting identified information from the system table (Fig. 5, Col. 5 line 63-67, “server 122 may perform a periodic scheduled compaction process to compact backward delta data sets and/or forward delta data sets to reclaim storage while ensuring the minimal coverage required by the policy”. Col. 6 line 29-38, “By relying upon the maintenance policy to determine when to (a) combine forward or backward delta data sets or (b) deleting one or more forward or backward delta data sets, the maintenance policy may specify the granularity of restore points available, as restore points are only available to a particular level of granularity for which delta data sets are available. The policy may additionally specify the moving of delta sets getting deleted or compacted to cheaper storage so that they are not completely lost, just removed from the more expensive primary storage.”. Col. 7 line 1-4, “all backward delta data sets associated with a point in time before a certain date are dropped.”. Thus, the change data including records from the primary table and the system table are being deleted in response to a request.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kapoor into the combined method of Vipul and Karl by defining the retention boundary in the primary table of Vipul such as the time interval between different points in time as suggested by Kapoor (Col. 3 line 50-56). One of the ordinary skills in the art would have motivated to make this modification in order to manage storage cost over time as suggested by Kapoor (Col. 5 line 53-60).







7.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vipul, Karl and Kapoor as applied above and in view of Martin (previously applied) (US 2020/0364240 A1), hereinafter Martin.
As to claims 4, 11, and 18, the claims are rejected for the same reasons as claims 3, 10, and 17 above. Combination of Vipul, Karl and Kapoor do not explicitly disclose wherein the change data capture information includes one or more pointers to the system table for information past the retention boundary and one or more pointers to the primary table for information before the retention boundary.
However, Martin discloses wherein the change data capture information includes one or more pointers to the system table for information past the retention boundary and one or more pointers to the primary table for information before the retention boundary (Para. 16, “The source and target databases may be supported by a change data capture replication. The detection of a change associated with a database transaction may comprise reading by the target database system a log record of the database transaction and identifying one or more data records or rows that are affected by the change. For each of the identified rows the target database system may determine a unique value that identifies the row such as the last name of a person (e.g. the unique value identifies the entity such as the person that is represented by the row) and that can be used by the target database system to identify in the target dataset column values which correspond or associated with said unique value. The target database system may apply the changes to that column values.”. Para. 27, the committed transactions being performed in accordance with a batch processing having scheduling time intervals. For this scheduling time interval, the log reader may buffer all committed and uncommitted changes occurred during that time interval, i.e. retention boundary. Para. 48, “the target database system may identify the deleted row in the log record and may determine or search for a unique value that can identify the row in the source dataset. This unique value may then be used by the target database system to find column values that are associated with that unique value such that the target database system may apply the change on the found column values e.g. deletion of that found column values from the target dataset 113.”, where unique values indicate one or more pointers. Thus, source database includes table represents as primary table and target database includes table represents as system table.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martin into the combined method of Vipul, Karl and Kapoor by including the unique values such as the pointers into the table of Vipul such that the change data records can be identified from the target database table such as the system table as suggested by Martin (Para. 16). One of the ordinary skills in the art would have motivated to make this modification in order to detect data changes in the source dataset and to apply the detected data changes on the target dataset as suggested by Martin (Para. 6).


8.	Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vipul and Karl as applied above, in view of Martin as also applied above.
As to claims 7, 14, and 21, the claims are rejected for the same reasons as claims 1, 8, and 15 above. Combination of Vipul and Karl do not explicitly disclose further comprising: replicating a portion of the primary table using the delta information stored in the system table.
However, Martin discloses further comprising: replicating a portion of the primary table using the delta information stored in the system table (Para. 16, “The source dataset may be part of a source database and the target dataset may be part of a target database. The source and target databases may be supported by a change data capture replication.”. Para. 48, “The CDC replication process enables to propagate the changes that occur on a data table at the source database system in order to be applied to a corresponding data table on the target database system.”, where source database system includes table represents as primary table and target database system incudes table represents as system table. Thus, a portion of the primary table replicated using the delta information stored in the system table.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martin into the combined method of Vipul and Karl by including the unique values such as the pointers into the table of Vipul such that the change data records can be identified from the target database table such as the system table as suggested by Martin (Para. 16). One of the ordinary skills in the art would have motivated to make this modification in order to detect data changes in the source dataset and to apply the detected data changes on the target dataset as suggested by Martin (Para. 6).

9.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vipul, Karl and Kapoor as applied above and in view of Soza (previously applied) (US 2018/0096001 A1), hereinafter Soza.
As to claims 6, 13, and 20, the claims are rejected for the same reasons as claims 5, 12, and 19 above. Combination of Vipul, Karl and Kapoor do not explicitly disclose wherein deleting identified information from the system table includes executing a delete command on the change data capture information. 
However, in the same field of endeavor, Soza discloses wherein deleting identified information from the system table includes executing a delete command on the change data capture information (Para. 173, “The present embodiments allow changes in source tables to be captured in two ways. Firstly, a change data capture solution can be implemented on the source system to capture change data.”. Para. 192, “Hive Insert is then used to insert the delta rows from the delta file into the Hive tables in Hadoop for any updates marked as "Insert". Similarly, Hive Update commands are used for any changes marked as "Update" to update the values in the Hive table, and Hive Delete commands are used to remove records marked as "Deleted".”. Thus, deleting identified information from the system table includes executing a delete command on the change data capture information.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Soza into the combined method of Vipul, Karl and Kapoor by including the delete command to remove records as suggested by Soza (Para. 192). One of the ordinary skills in the art would have motivated to make this modification in order to retrieve further data from the data source and update the target storage system based on the further retrieved data as suggested by Soza (Para. 5).

Response to Arguments
10.	Applicant’s arguments with respect to claims 1, 3-8, 10-15, and 17-21 have been considered but are moot because of the new ground of rejection necessitated by the amendment to the claims. For Examiner's response, see discussion below:
Applicant's arguments, see pages 6-8, with respect to the rejections of claims 1, 3-8, 10-15, and 17-21 under 35 USC §103 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendments as set forth in the respective rejections of claims 1, 3-8, 10-15, and 17-21 under 35 USC §103 above in view of the newly found references.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167                                                                                                                                                                                                        
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167